IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

Commntacal Dy bua 70) ay Chas ~~ DIVISION

wil ‘anand, War Calon, Leela.” |
O" » f Z , Complaint for a Civil Case
— - ' | Case neO-CV- G G4- IC

 

|
|

(Write the full name of each plaintiff who is filing (to be filled in by the Clerk’s O Yffice)

this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

~against-

( ly me) Cans by LY.

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

 

 

 

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. Xl ves L No

Case 4:20-cv-00694-RK Document 3-1 Filed 10/26/20

Page 1 of 7
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach '

additional pages if needed. $r- Lejo Mrs frembel

. Name fa kau Chastae? i of One: Pee
. Street Address . ,_€e Sb yp
‘City and County alt Va. eA Aan.
"State and Zip Code __\/, Neri. 245253 Li
- Telephone Number Sip - S5]- Zz 8(2_
E-mail Address Cladc chastryr 00% ‘satlacah

B. ‘The Defendant(s) ste b+ ach Oh ee an

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

 

 

Defendant No. 1

Name City 3 Pansac( ity, Mo .
Job or Title Ci, Halt A!

(if known)

Street Address AY Ce | (2 TA & bE |
cityandcomy  \Zansas Cbg» herch San!

_ State and Zip Code Wn LSS Cou lL G Hi GE
Telephone Number Sst 6 ~S S1 % — > Sood

E-mail Address
(if known)

 

Defendant No. 2
Name

Job or Title
(if known)

Street Address
City and County

 

 

 

 

2

Case 4:20-cv-00694-RK Document 3-1 Filed 10/26/20 Page 2 of 7
State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only thre

types of cases can be heard in federal court. Provide the designated information for thi

type of case. (Check all that apply)

 

 

 

| Federal question

 

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are LD. in this case.

t+ Pnedheatty De Cuskthen- Bohr
0 ‘ebhan dad te HE It Le ELLE

ia Suit against the F ederal Government, a federal official, or a Teer agency

 

 

 

 

 

 

 

 

List the federal officials or federal agencies involved, if any.

 

 

 

| [Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amount at stake is more than $75,000. Ina diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

A. The Plaintifi(s)

The plaintiff, (name) , 1s a citizen of the State
of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

3

Case 4:20-cv-00694-RK Document 3-1 Filed 10/26/20 Page 3 of 7

na

 
B. The Defendant(s)

 

1. If the defendant is an individual
The defendant, (name) , is a citizen of |
the State of (name) . Or is a citizen of}

 

(foreign nation)

 

2. If the defendant is a corporation

The defendant, (name) , 1s
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Or is|
incorporated under the laws of (foreign nation)

, and has its principal place of

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an -

additional page providing the same information for each additional
defendant.)

|

|

|

|
C. The Amount in Controversy |
| |

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not ~.

i
counting interest and costs of court, because (explain): |

 

 

 

|
Ilf. Statement of Claim
|
|

Write a short and plain statement of FACTS that support your claim. Do not make legal |
arguments. You must include the following information: |
I

* What happened to you? / Yinlen dA A Paeea the? ae “2 : LM 47
LeMps ret (ics A, Galt! by [Lfelad #5 apie Waa:

" A, Oh ob TSH bnelier Cr fapht cl y 76 OL

¢ Who was involved in what happened to you?

1)0 Cihy of [C0 Cpy, bh CAyttell)

Case 4:20-cv-00694-RK Document 3-1 Filed 10/26/20 Page 4 of 7
° How were the defen ye involved in what LIBRL., to y
We [oi a A Aipe bate, (eke Erna aba
lace?

° Where did the events you wo DO | t

[PUSH oy,

* When "2p the events you have oes W/ °O}

Me AU? he: ish 442 LE

an one claim is asserted, Se Ont a short and plain
statement of each claim in a separate paragraph. Attach: additional pages if needed.

 

 

 

 

 

 

 

IV. Relief

) |
State briefly and precisely what damages or other relief you want from the Court. Do not .

make legal argumen
"Daw Koe A, Congas eta LMLLLS Dhtidliog |
ay 2b, Aa ad

 

 

Do you claim the wrongs alleged in your complaint are continuing to occur at the present time?

Yes a No | |

Do you claim actual damages for the acts alleged in your-complaint?

vesf| No] |

Do you claim punitive monetary damages?

ve] Nof "|

Case 4:20-cv-00694-RK Document 3-1 Filed 10/26/20 Page 5 of 7
If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

4 5,6 J a0” tAR Cis FAilisae. 0 plice
ChaniePteee WAI peliber an Tle talk

 

 

Vv. Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or. by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) th

complaint otherwise complies with the requirements of Rule 11.

=O 3 -3-o

I agree to provide the Clerk’ s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep-a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

20020

    

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

 

6

Case 4:20-cv-00694-RK Document 3-1 Filed 10/26/20 Page 6 of 7

 
‘

ce
: lu (cdi Vaune: 3A Lhyanag &

ow AIL fh & F1b-479-35e
$4Q- 2935

Piss Let aD cheno : 2454 (chyom?ay ws
es a the: (QnlZniwrn

e@ ites Iheathews: SASF Lhqanger 5h
Lo C4tl/ hit - (bn brow

Why Cabo AP lulyeming
“ao - Phe. F16-433-1219
|

 

 
   

case 4:20-Cv-00694-RK Document 3-1 Filed 10/26/20- Page 7 of 7
